Order entered February 12, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00008-CV

                           DALLAS COUNTY, TEXAS, Appellant

                                               V.

                         PATRICIA WILLIAMS, ET AL., Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-10014

                                           ORDER
       Before the Court is the February 11, 2019 request of Antoinette Reagor, Official Court

Reporter for the 68th Judicial District Court, for a thirty-day extension of time to file the

reporter’s record in this accelerated appeal. We GRANT the request to the extent that we extend

the time to February 22, 2019. See TEX. R. APP. P. 35.3(C).


                                                      /s/     KEN MOLBERG
                                                              JUSTICE